55 U.S. 79 (1852)
14 How. 79
DAVID B. HERMAN, PLAINTIFF IN ERROR,
v.
JAMES PHALEN; SAME
v.
SAME.
Supreme Court of United States.

Mr. Chief Justice TANEY delivered the opinion of the court.
These two cases have been argued together and depend upon the same principles. They were decided in the Circuit Court, before the opinion of this court was pronounced in the case of League v. De Young and Brown, reported in 11 Howard, 185. In that case, all of the questions which arise in the cases before us were fully considered and decided; and that decision is adverse to the doctrines now contended for by the defendant in error. Upon reviewing the opinion in League v. DeYoung and Brown, we see no reason for changing it in any respect; and these two cases must therefore be reversed, and a mandate issued to the Circuit Court, directing the judgment in each of them to be reversed, and the judgment entered for the plaintiff in error.

Order.
This cause came on to be heard on the transcript of the record from the Circuit Court of the United States for the *80 Eastern District of Louisiana, and was argued by counsel. On consideration whereof, it is now here ordered and adjudged by this court, that the judgment of the said Circuit Court in this cause be, and the same is hereby, reversed, with costs, and that this cause be, and the same is hereby, remanded to the said Circuit Court, with directions to enter judgment for David B. Herman, the plaintiff in error.